ORDER
PER CURIAM.
Movant appeals from the denial, without an evidentiary hearing, of his Rule 24.035 motion for postconviction relief. Movant pled guilty to stealing, third offense, in violation of § 570.030 RSMo 1986 and was sentenced pursuant to a plea agreement to seven years’ imprisonment, to run consecutively to the sentences movant was then serving.
The motion court’s findings are not clearly erroneous, and no error of law appears. An extended opinion would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).